PER CURIAM.
We reverse appellant’s conviction and sentence, and remand for a new trial.
After a jury trial, appellant was convicted of trafficking in hydrocodone. A witness at trial was an analyst employed by the Florida Department of Law Enforcement who testified about the nature and quantity of the controlled substance. After this appeal was initiated, this court relinquished jurisdiction to the circuit court to consider appellant’s motion for post-conviction relief which raised a claim of newly discovered evidence: that the FDLE analyst who testified at appellant’s trial had been arrested and charged with multiple counts, including grand theft of a controlled substance, tampering with or fabricating physical evidence related to exhibits submitted to FDLE for testing, and trafficking in illegal substances. The circuit court found the motion for postconviction relief to be well taken and that appellant should be granted a new trial.
REVERSED and REMANDED for a new trial.
WOLF, RAY, and OSTERHAUS, JJ., concur.